United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0342
Issued: July 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 16, 2015 appellant, through counsel, filed a timely appeal from a
November 3, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed since the last merit decision dated February 18, 2015,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has lack jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 24, 2014 appellant, then a 50-year-old account technician, filed a traumatic
injury claim (Form CA-1) alleging that on March 19, 2014 she sustained an injury when she was
walking to the garage and the guard closed the gate on her as she was entering the worksite. She
reported getting hit in the nose by the gate and sustaining a neck and shoulder injury, nose
fracture, extreme swelling of the face, and a bruised neck and collar bone. Appellant first sought
treatment on March 19, 2014.
In a March 21, 2014 diagnostic report, Dr. Jocelyn Scheinert, a Board-certified diagnostic
radiologist, reported that an x-ray of the nasal bone revealed no fracture.
Handwritten treatment notes dated March 26 through May 21, 2014 from Central
Medical Services of Westrock were also submitted. These reports did not contain a legible
signature.
In an April 29, 2014 progress note, Dr. Matthew Clarke, Board-certified in family
medicine, noted treatment for the neck and back.
In a May 21, 2014 Attending Physician’s Report (Form CA-20) and prescription note,
John Mullin, a certified physician assistant, documented appellant’s treatment.
In a May 13, 2014 report, Dr. Lily Belfi, a Board-certified diagnostic radiologist,
provided diagnostic findings pertaining to an x-ray of the cervical spine. Her impression of mild
grade 1 retrolisthesis of C4-5, moderate left-sided neural foraminal narrowing at C4-5, and mild
left-sided neuroforaminal narrowing at C3-4 and C5-6.
In a June 18, 2014 note, Dr. Jean Xiao, Board-certified in internal medicine, reported that
appellant was unable to work due to a work-related condition sustained on March 19, 2014. He
diagnosed neck and back pain and provided work restrictions.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence after OWCP rendered its November 3, 2015
nonmerit decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore, this additional evidence cannot be considered for the first time by the Board on
appeal. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35,
36 n.2 (1952).

2

By letter dated June 24, 2014, OWCP notified appellant that her claim was initially
administratively handled to allow medical payments as her claim appeared to involve a minor
injury resulting in minimal or no lost time from work. However, the merits of her claim had not
been formally considered and her claim had been reopened because a claim for wage loss had
been received. Appellant was advised of the medical and factual evidence needed to support her
claim and was afforded 30 days to respond.
In a June 18, 2014 narrative report, Dr. Xiao reported that appellant was employed as an
accounting technician and sustained a work-related injury on March 19, 2014. Appellant
sustained injury to her neck, back, face, shoulder, and hands when a gate fell on her.
In a June 29, 2014 State of New York Workers’ Compensation Form, Dr. Xiao reported
that appellant was an accounting technician and was injured on March 19, 2014 when she was
performing accounting work. He diagnosed unspecified backache, cervicalgia, and unspecified
derangement of joint of shoulder region. When asked if the incident as described by appellant
was the competent medical cause of her injury/illness, Dr. Xiao checked the box marked “yes.”
In a July 9, 2014 Form CA-20, Dr. Michael Hearns, Board-certified in occupational
medicine, diagnosed traumatic neck pain, headaches, bilateral shoulder pain, and chest wall pain.
He noted the date of injury as March 19, 2014 when appellant was hit by a gate at her job.
Dr. Hearns checked the box marked “no” when asked if the condition was caused or aggravated
by the employment activity.
By decision dated July 25, 2014, OWCP denied appellant’s claim as the evidence of
record was insufficient to establish that she sustained an injury because she did not submit any
medical evidence containing a medical diagnosis in connection with the accepted March 19,
2014 employment incident. It noted that the medical evidence submitted contained a diagnosis
of “pain” which is a symptom, but not a diagnosed medical condition.
On August 11, 2014 appellant requested review of the written record before an OWCP
Branch of Hearings and Review hearing representative.
In support of her claim, appellant submitted medical reports dated March 19, 2014 from
Roosevelt Hospital. In the March 19, 2014 report, Dr. Resa Lewiss, Board-certified in
emergency medicine, reported that appellant was at work when a gate hit her in the nose and left
shoulder. She diagnosed contusion at multiple sites and noted the external cause of injury as
accident on industrial premises.
Handwritten treatment notes dated March 26 through August 13, 2014 from Central
Medical Services of Westrock were also resubmitted. While many of the reports did not contain
a legible signature, it appears that some of the reports were signed by PA Mullin.
In a June 5, 2014 diagnostic report, Dr. Belfi reported that an x-ray of the
acromioclavicular joint, facial bones, left shoulder, right shoulder, chest, and lumbar spine
revealed no acute fracture or dislocation.

3

In an August 11, 2014 Form CA-20, Dr. Hearns diagnosed herniated disc of the neck and
back. He checked the box marked “no” when asked if the condition was caused or aggravated by
the employment activity noting that appellant was hit by a gate.
Physical therapy notes dated July 14 through 24, 2014 were submitted documenting
treatment.
In a September 26, 2014 report, Dr. Puneet S. Pawha, a Board-certified diagnostic
radiologist, provided findings pertaining to a magnetic resonance imaging scan of the cervical
spine.
In an October 9, 2014 report, Dr. Houman Danesh, Board-certified in physical medicine
and rehabilitation, diagnosed cervical radiculopathy and left shoulder impingement.
By decision dated February 18, 2015, the hearing representative affirmed the July 25,
2014 decision finding that the evidence of record failed to provide a medical diagnosis which
could be reasonably attributed to the March 19, 2014 employment incident.
By letter dated June 12, 2015 and received by OWCP on June 25, 2015 appellant,
through counsel, requested reconsideration. Counsel argued that the medical reports submitted
were not properly considered or developed by OWCP which established that her injury was
causally related to the March 19, 2014 employment incident. He referenced Dr. Xiao’s June 19,
2014 report as the basis for his claim. Counsel noted that the physician provided a diagnosis of
cervicalgia and also established that the diagnosed medical condition was causally related to the
work injury. He asserted that OWCP placed an unreasonably high burden of proof upon
appellant and that it had a duty to assist in the development of the evidence. No other evidence
was submitted with counsel’s arguments.
By decision dated November 3, 2015, OWCP denied appellant’s request for
reconsideration, finding that she neither raised substantive legal questions nor included relevant
and pertinent new evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(3), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.5

4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

4

ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In the June 12, 2015 application for reconsideration, counsel did not establish that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a new and relevant
legal argument. Counsel for appellant argued that Dr. Xiao’s June 29, 2014 report, which
established a diagnosed condition causally related to the March 19, 2014 employment incident,
was not properly reviewed. He further argued that there was an unreasonably high burden of
proof on her to establish her claim and that OWCP should develop the evidence.
The Board finds that counsel’s argument has no reasonable color of validity.6 The
claimant has the burden of establishing by the weight of reliable, probative, and substantial
evidence that the condition for which compensation is sought is causally related to a specific
employment incident or to specific conditions of the employment.7 As part of this burden, the
claimant must present rationalized medical opinion evidence, based upon a complete and
accurate factual and medical background, establishing causal relationship.8 The Board notes that
OWCP provided a June 24, 2014 development letter advising appellant of the evidence required
to establish her claim. Furthermore, OWCP properly reviewed Dr. Xiao’s report in its July 25,
2014 decision finding that it was insufficient to establish appellant’s claim. Counsel did not
establish an error on a specific point of law or advance a relevant legal argument not previously
considered by OWCP.9 As such, appellant was not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under section 10.606(b)(3).10
The Board notes that the underlying issue in this case was whether appellant sustained a
diagnosed condition causally related to the accepted March 19, 2014 employment incident. This
is a medical issue which must be addressed by relevant medical evidence.11 A claimant may
obtain a merit review of an OWCP decision by submitting relevant and pertinent new evidence.

6

See L.H., 59 ECAB 253 (2007) (while the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a reasonable color of
validity).
7

Michael E. Smith, 50 ECAB 313 (1999).

8

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
9

A.T., Docket No. 14-417 (issued June 25, 2014).

10

20 C.F.R. § 10.606(b)(3).

11

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

Appellant failed to submit any such new evidence addressing a medical diagnosis and causal
relationship in support of her claim.12
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

C.B., Docket No. 08-1583 (issued December 9, 2008).

6

